—Proceeding pursuant to CPLR article 78 in the nature of a writ of prohibí*726tion, inter alia, seeking to bar the prosecution of the petitioner under Nassau County Indictment No. 80668.
Adjudged that the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569). As the instant indictment appears to be valid on its face, the respondent court is not acting without jurisdiction, and the extraordinary remedy of prohibition does not lie. Thompson, J. P., Bracken, Sullivan, Balletta and Rosenblatt, JJ., concur.